By the Court,
Whitman, C. J.:
This action‘is under the two hundred and fifty-sixth section of the Practice Act as follows: “An action may be brought by any person in possession, by himself or his tenant, of real property, against any person who claims an interest therein adverse to him, for the purpose of deter*168mining such adverse claim, estate or interest.” Respondents proved their possession, made some proof of title, and rested; appellant declined to introduce any testimony; whereupon a decree for respondents, finding their title valid and the claim of appellant void. A motion was made for a new trial, upon the ground of insufficiency of evidence, in that “there was no evidence showing or tending to show what was the character or nature of any claim, title, estate or interest of defendant to the premises, .either whether it was without right or void, or valid or legal, or an injury to plaintiff’s right, or a cloud upon plaintiff’s title, or otherwise.” The motion was overruled; and from that order and the decree, this appeal was taken.
In ruling upon the motion the district judge took the ground, which is insisted upon by counsel here, that by proof of possession or title, respondents had made a prima facie case, and that therefrom the burden of proof attached to appellant, to produce and sustain his claim.’ Whether the statute be taken by itself and upon its own language, or whether it be considered as an extension of pre-existing remedy to a new class of cases, and an allowance to one in possession of realty to quiet his title thereto, as against one only making adverse claim or without previous trial at law, the conclusion must be the same, that the decision of the district court was error.
The statute gives a right of action to any person in possession of real property; this possession is the base upon which the action is founded. Lyle v. Robbins, 25 Cal. 437; Sepulveda v. Sepulveda, 39 Cal. 13. To say then that admission or proof of the fact which gives the right of action, establishes prima facie the cause of action, is a clear begging of the question. It is true that Crook v. Forsyth, 30 Cal. 662, holds that way, and that there are several other California decisions which apparently lean in the same direction; yet a little thought will expose the fallacy of the position.
*169Imprimis; one having possession of real property may bring an action to determine any claim, estate or interest therein adverse to him. Bringing the suit, he becomes the acting party; and it is necessary for him to show the court that he has a cause of action, and first after pleading his possession as his right to sue, he proceeds to declare an adverse claim. Now, a mere asserted claim is not necessarily an adverse claim; that, must be in some sort prejudicial to the party against whom it is asserted — a claim “whereby the plaintiff might be deprived of the property, or its title (be) clouded, or its value depreciated, or whereby the plaintiff might be incommoded or damnified by the assertion of an outstanding title already held or to grow out of the adverse pretension.” Head v. Fordyce, 17 Cal. 151. Consequently to plead merely an adverse claim, is to plead a conclusion, not to state the facts for the information of the court. Having stated such facts as will tend to sustain his plea of ad-, verse claim, it becomes the pleader to declare in like manner its invalidity; otherwise there is no object in the suit, as a 'claim by him confessed to be valid is not the subject of litigation. And it cannot be said that the pleader is improperly called upon to plead or prove a negative; for if the assertion of the invalidity of an adverse claim be a negative allegation, it is still one of the grounds of action, and its establishment is an essential element in the case, incumbent on the plaintiff. 1 Green. Ev. Sec. 78. Nor is he excused from such pleading or proof, upon the ground that the. subject matter is peculiarly within the knowledge of the other party; for perforce the pleader must be informed as to the particulars of a claim, before he can pronounce it adverse, or be duly advised that he has cause of action. These things, which it is necessary to aver, it is equally necessary to prove; fox these constitute the cause of action: without them there is none.
*170While the pleading suggested is the correct form, doubtless such a complaint as respondent’s, which avers an adverse claim, its invalidity and prejudice in general terms, is sufficient in the absence of a demurrer; as it is an attempt to state a cause of action; and is simply a defective statement of such cause, rather than an absolute lack thereof. Still the proof must be made by the actor, and a moment’s thought upon the relative rights and position of the parties, will make it evident that the plaintiff is the actor. A defendant in an ordinary suit is not to be brought into court, except upon cause of action against him; that cause under the statute here in question is the assertion of a claim to real property prejudicial to the plaintiff; certainly it devolves upon that plaintiff to show such assertion and its prejudicial effect, which can alone follow from a claim in semblance valid, in reality void. It is probable that the California decisions which look the other way, and which are based upon an identical statute with that of this State, were rendered upon the remembrance of the New York cases, without any critical examination. That might readily be the case as those have been relied on by the district court and respondent’s counsel in the case at bar.
The New York statute differs from that of this State in the very material particular, that it places the burden of pleading and proof as to his claim upon the defendant in direct terms; and so advises him in the notice, which opens the proceeding, setting forth sundry matters and, among them, “ that the person to whom such notice is directed unjustly claims title to such premises, and that unless such person appear in the supreme court within the time, and assert his claim in the manner provided by law, he and all persons claiming under him will be forever barred,” &c. As to the assertion of claim it is provided, “If such person shall not appear and answer within forty days after the service of such notice, setting forth in his answer the title claimed by him *171in such premises” then judgment may be taken. R. S. N. Y. 600. The New York Code declares that “proceedings to compel the determination of claims to real property, pursuant to the provisions of the revised statutes, may be prosecuted by action under this act, without regard to the forms of the proceedings as they are prescribed by those statutes. Sec. 449. After considerable wavering, this section is finally held to be merely cumulative and in no wise the statutory remedy. Burnham v. Onderdonk, 41 N. Y. 425. However that may be, it is upon the statute as quoted, that the decisions relied on have been made.
There is no analogy between this proceeding and an action under the statute of this State. The action granted by that statute must, no other procedure having been provided, be instituted and conducted as any other action, and the parties thereto must be governed by the same rules as parties to ordinary actions. By these rules the burden of proof must be fixed. That test imposes upon every plaintiff the duty to produce such evidence as will tend to sustain his cause of action, before the defendant is called upon to move. That, as has been heretofore shown, the respondents failed to do. This conclusion agrees with the only California case, in which the point has been fully raised, fairly considered, and made the turning point of a decision. Head v. Fordyce, 17 Cal. 149.
The order and judgment appealed [from are reversed and the cause remanded.